Citation Nr: 1301799	
Decision Date: 01/16/13    Archive Date: 01/23/13

DOCKET NO.  08-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 28, 2003, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1973, and died in February 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted service connection for cause of the Veteran's death.  The RO assigned an effective date of February 28, 2003, and the appellant contends that an earlier effective date is warranted. 

The appellant testified at a September 2010 hearing before the undersigned Acting Veterans Law Judge, seated at the RO.  A transcript of that hearing is associated with the claims file. 

In a September 2011 Decision, the Board denied the appellant's claim for an effective date prior to February 28, 2003, for the grant of service connection for the cause of the Veteran's death.  The appellant appealed the Board's Decision to the U.S. Court of Appeals for Veterans Claims (Court).  While her appeal was pending at the Court, VA's Office of General Counsel and the appellant's representative filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate the Board's September 2011 Decision and remand the issue of an earlier effective date for the grant of service connection for the cause of the Veteran's death to the Board for further development.  In March 2012, the Court issued an Order granting the Joint Motion. 

In March 2012, the appellant submitted additional evidence accompanied by a waiver of RO consideration of this evidence.  38 C.F.R. § 20.1304(c) (2012).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that further VA development was required in this matter.  

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, compensation, dependency and indemnity compensation (DIC), or pension shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  For service connection for cause of death, the effective date is the first day of the month in which a veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date that the claim is received.  See 38 C.F.R. § 3.400(c)(2). 

The Veteran died on February [redacted], 1994.  The appellant did not file a claim for service connection for the cause of the Veteran's death with VA until February 28, 2003.  VA granted service connection for the cause of the Veteran's death, effective February 28, 2003.  

The appellant essentially contends that a claim which she filed in February 1994 with the Social Security Administration (SSA) for survivor's benefits was also a timely initial claim for DIC benefits, specifically service connection for the cause of the Veteran's death, under the provisions of 38 U.S.C.A. § 5105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.153 (2012).  The statute provides that the VA Secretary and the Commissioner of Social Security shall jointly prescribe forms for use by survivors of members and former members of the uniformed services in filing applications for benefits under chapter 13 of title 38 of the U.S. Code (DIC benefits) and under title II of the Social Security Act (42 U.S.C. 401 et seq.); and that when an application is filed with either Secretary, it shall be deemed to be an application for benefits under both chapter 13 of title 38 of the U.S. Code (DIC benefits) and under title II of the Social Security Act (42 U.S.C. 401 et seq.).  Furthermore, a copy of such application filed with either Secretary, together with any additional information and supporting documents, shall be transmitted by the Secretary receiving the application to the other official.  38 U.S.C.A. § 5105 (West 2002 & Supp. 2012).

In August 2010, the appellant filed a copy of a letter from SSA, confirming that she had applied for mother with child-in-care benefits on February 15, 1994 and was granted benefits effective February 1994.  In this letter, SSA indicated that the benefits were cancelled in February 1996 as the appellant "had several months that [she was] in work deductions."  

SSA did not notify VA of the appellant's February 1994 claim.  Thus, the Board needs an actual copy of the appellant's February 1994 claim for SSA benefits in order to determine if it qualifies as a DIC claim under 38 U.S.C.A. § 5105. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact SSA and request (pursuant to 38 U.S.C.A. § 5106 (West 2002 & Supp. 2012)) that a copy of the appellant's actual February 1994 application for SSA benefits be provided for inclusion in the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.

2.  After completing any additional evidentiary development, the RO should readjudicate the claim certified on appeal.  If the claim remains denied, provide the appellant and her attorney with a supplemental statement of the case and allow an appropriate time for response. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



